Citation Nr: 1020917	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  10-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1951 to February 
1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
hearing loss, tinnitus, and posttraumatic Stress Disorder 
(PTSD). 

The Veteran indicated in his February 2010 substantive appeal 
(VA form 9) that he was only appealing issues of hearing loss 
and tinnitus; thus, the issue of entitlement to service 
connection for PTSD is not currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran's representative contends in a May 2010 statement 
that a remand for a VA examination is necessary in this case.  
A graph of a June 2006 audiogram has been associated with the 
clams file, but may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  A December 2008 correspondence from 
the National Personnel Records Center (NPRC) shows that the 
Veteran's service treatment records and personnel records 
were destroyed in a fire and could not be reconstructed.  The 
Veteran has reported combat noise exposure in service.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In light of the 
foregoing, the Board finds that remand for a VA examination 
is necessary to determine if the Veteran has current hearing 
loss and/or tinnitus related to his claimed in-service noise 
exposure.  

The Board notes that in rendering an opinion, the VA examiner 
must consider the Veteran's lay assertions of symptomatology 
that he is competent to observe.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination to address the 
etiology of any currently diagnosed 
hearing loss and/or tinnitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must review the 
entire claims file.  The audiologist 
should identify any in-service and post-
service noise exposure.

a.) The audiologist should state whether 
the Veteran has current bilateral hearing 
loss, and if so, should state whether it 
is at least as likely as not that hearing 
loss was incurred in service.

b.) The audiologist should state whether 
the Veteran has current tinnitus, and if 
so, should state whether it is at least as 
likely as not that tinnitus was incurred 
in service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims file.  
The Board notes that service treatment 
records are not available in this case.  
In rendering an opinion, the VA examiner 
must consider the Veteran's lay assertions 
of symptomatology that he is competent to 
observe.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
